Citation Nr: 0634649	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-01 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from November 1975 to June 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, which denied the benefits 
sought on appeal.  The appellant, the wife of the veteran, 
appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in November 2005, 
and that development was completed.  The case has since been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The veteran's death certificate shows that he died in 
November 2001, and the immediate cause of death was listed as 
carbon monoxide poisoning with the underlying cause being an 
automobile running in a closed garage.  The manner of death 
was ruled a suicide.  

3.  At the time of the veteran's death, service connection 
had been established for 
traumatic below the knee amputation of the right leg; 
postoperative medial meniscus tear of the left knee with 
anterior cruciate deficiency; chronic brain syndrome due to 
trauma; left medial malleolus fracture; right humerus 
fracture; right femur fracture; left major radius and ulnar 
fracture with scarring of the left forearm and hand; and, low 
back pain.  

4.  The veteran's death by suicide is the result of his own 
willful misconduct.
5.  The veteran was not in receipt of compensation at the 100 
percent rate due to service-connected disability for a period 
of at least five years immediately after his discharge from 
active service, or for 10 or more years prior to his death.  
Nor would he have been in receipt of such compensation in 
either case, but for clear and unmistakable error in a prior 
decision, which has not been established here.


CONCLUSIONS OF LAW

1.  The requirements for service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 
3.302, 3.303, 3.312 (2006).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice of 
the VCAA in April 2002, prior to the initial decisions on the 
claims in January 2003 and April 2003, as well as in November 
2005.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate her claim for service connection 
for the cause of the veteran's death.  Specifically, the 
April 2002 letter stated that the evidence must show the 
cause of death; an injury, disease, or other event in 
service; and a relationship between the cause of death and 
the injury, disease, or event in service.   The November 2005 
letter indicated that to support her claim for service-
connected cause of death benefits the evidence must show 
service connection for the cause of the veteran's death; 
existence of a disability at the time of his death; or, that 
he was discharged from service for a service-connected 
disability.  The November 2005 letter also noted that that in 
order to support the appellant's claim for DIC benefits the 
evidence must show that the veteran died while on active 
duty; the veteran died from a service-connected injury or 
disease; or, that the veteran died from a nonservice-related 
injury or disease and was receiving VA compensation for 
service-connected disability that was rated as totally 
disabling for at least ten years immediately before his 
death, since his release from active duty and for at least 
five years immediately preceding his death, or for at least 
one year prior to his death if he was a former prisoner of 
war who died after September 30, 1999.   Additionally, 
November 2003 statement of the case (SOC) and the May 2006 
supplemental statement of the case (SSOC) notified the 
appellant of the reasons for the denial of her application 
and, in so doing, informed her of the evidence that was 
needed to substantiate her claims.  

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the April 2002 and November 
2005letters indicated that reasonable efforts would be made 
to help her obtain evidence necessary to support her claims 
and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.  The appellant was also 
informed that a medical opinion would be obtained if it was 
determined that such evidence was necessary to make a 
decision on her claims.

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the 
April 2002 and November 2005 letters notified the appellant 
that she must provide enough information about the veteran's 
records so that they could be requested from the agency or 
person that has them.  The November 2005 letter also 
requested that she complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that she would like VA to obtain on her 
behalf.  In addition, the April 2002 and November 2005 
letters stated that it was the appellant's responsibility to 
ensure that VA received all requested records that are not in 
the possession of a Federal department or agency.

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claims.  In this regard, the RO has 
informed the appellant in the rating decisions, SOC, and SSOC 
of the reasons for the denial of her claims and, in so doing, 
informed her of the evidence that was needed to substantiate 
those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, but she was not provided with notice 
of the type of evidence necessary to establish an effective 
date.  Despite the inadequate notice provided to the 
appellant on this latter element, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the appellant is not entitled to service connection for the 
cause of the veteran's death or to DIC benefits, any question 
as to the appropriate effective date to be assigned is 
rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his private medical records pertinent to 
the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claim.  The police reports surrounding the 
veteran's death have also been associated with the claims 
file, and a VA medical opinion was obtained in December 2005.  
VA has further assisted the appellant and her representative 
throughout the course of this appeal by providing them with a 
SOC and SSOC, which informed them of the laws and regulations 
relevant to the claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.


I.  Service Connection for the Cause of the Veteran's Death

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty and was 
not the result of the veteran's own willful misconduct. 38 
C.F.R. § 3.301 (2006).

In order for suicide to constitute willful misconduct, the 
act of self-destruction must be intentional.  A person of 
unsound mind is incapable of forming an intent (mens rea, or 
guilty mind, which is an essential element of crime or 
willful misconduct).  It is a constant requirement for a 
favorable action that the precipitating mental unsoundness be 
service connected. 38 C.F.R. § 3.302(a) (2006).

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequences of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness.  Therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances which could 
lead a rational person to self-destruction. 38 C.F.R. § 
3.302(b) (2006).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted.  A certificate of death indicates that the 
veteran died in November 2001.  The immediate cause of death 
was listed as carbon monoxide poisoning with the underlying 
cause being an automobile running in a closed garage.  The 
manner of death was ruled a suicide.  

At the time of the veteran's death, service connection had 
been established for traumatic below the knee amputation of 
the right leg; postoperative medial meniscus tear of the left 
knee with anterior cruciate deficiency; chronic brain 
syndrome due to trauma; left medial malleolus fracture; right 
humerus fracture; right femur fracture; left major radius and 
ulnar fracture with scarring of the left forearm and hand; 
and, low back pain.  The appellant has contended that the 
veteran's service-connected disabilities caused him to become 
depressed and commit suicide.  

The Board notes that the veteran was not service-connected 
for depression at the time of his death.  In fact, the 
veteran was never treated for depression during his lifetime, 
and a March 1997 VA psychiatric examination did not assess 
the veteran as having any psychiatric disorder.  As such, 
there was no diagnosed psychiatric disorder to which the 
veteran's service-connected disabilities could be related.

Moreover, the Board notes that the veteran had a motive to 
commit suicide.  The investigation reports from the sheriff's 
department indicated that veteran had failed to appear in 
court to face criminal charges the previous week and that he 
had made arrangements to turn himself into authorities.  He 
committed suicide the night before he was supposed to go to 
jail.  Thus, there is affirmative evidence showing that there 
were circumstances which could lead a rational person to 
self-destruction.  Thus, it cannot be said that that the 
veteran acted out of unsound mind.

The Board does acknowledge the December 2005 opinion from a 
VA psychologist stating that it was at least as likely as not 
that the veteran was depressed to some degree, at least, at 
the time of his suicide.  He further commented that that it 
was at least as likely as not that the veteran's chronic 
physical problems contributed to depression.  However, the VA 
psychologist also indicated that any judgment as to the 
severity of the medical disabilities would be beyond the 
scope of his competence, as the severity of the service-
connected disabilities was a medical question that he could 
not answer as a psychologist.  As such, he stated that it 
would be pure conjecture to state that the depression caused 
solely from his physical limitations was sufficient to cause 
him to commit suicide.  The Board notes that a "possible" 
connection or one based on "speculation" is too tenuous a 
basis on which to grant service connection.  The reasonable 
doubt doctrine requires that there be a "substantial" doubt 
and "one within the range of probability as distinguished 
from pure speculation or remote possibility."  38 C.F.R. § 
3.102.  Therefore, the Board finds that the December 2005 
opinion from a VA psychologist does not provide the degree of 
certainty required for medical nexus evidence for the 
purposes of service connection

In summary, the Board notes that the veteran was not service-
connected for depression and that he was not diagnosed with 
any psychiatric disorder during his lifetime.  Instead, there 
is affirmative evidence showing that there were circumstances 
which could lead a rational person to self-destruction.  
Thus, the Board finds that the veteran acted out of motive 
and that the act of suicide was intentional.  Therefore, the 
Board concludes that the veteran's death by suicide is the 
result of his own willful misconduct, and service connection 
for the cause of death is not warranted.  




II.  DIC

The appellant also seeks VA DIC benefits, which may be 
awarded to a surviving spouse upon the service-connected 
death of a veteran. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) 
(2005).

In pertinent part, however, 38 U.S.C.A. § 1318 also 
authorizes the payment of DIC to a benefits-eligible 
surviving spouse in cases where a veteran's death was not 
service-connected, provided that the veteran was in receipt 
of or "entitled to receive" compensation at the rate of a 
100 percent (total) rating due to service-connected 
disability for a period of at least five years from the date 
of his discharge or release from active duty, or for 10 or 
more years immediately preceding his death.  This statute was 
implemented by VA at 38 C.F.R. § 3.22.  

Thereafter, in Wingo v. West, 11 Vet. App. 307 (1998), the 
Court interpreted 38 C.F.R. § 3.22(a) as permitting a DIC 
award in a case where the veteran had not established 
entitlement to VA compensation for a service-connected total 
disability and had never filed a claim for such benefits 
which could have resulted in entitlement to compensation for 
the required period.  The Court concluded that the language 
of 38 C.F.R. § 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have 
been entitled to a total disability rating for the required 
period if he or she had applied for compensation during his 
or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000): a revision of 38 C.F.R. § 3.22.  The 
final regulation established an interpretive rule reflecting 
VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment 
of DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute, or would have established such a 
right if not for clear and unmistakable error (CUE) by VA.
In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106 (2004), does 
permit "hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2). See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening: "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318. However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied to claims pending the date of the change of 38 
C.F.R. § 3.22, on January 21, 2000. Prior to that time, the 
amended 38 C.F.R. § 3.22 could not be retroactively applied. 
In this case, there was no claim pending for DIC on January 
21, 2000.  Thus, hypothetical entitlement is not for 
application in this case.  Therefore, the only possible ways 
of prevailing on a claim for benefits under 38 U.S.C.A. § 
1318 are: (1) to meet the statutory duration requirements for 
a total disability rating at the time of death; or (2) to 
show that such requirements would have been met, but for 
clear and unmistakable error in a previous decision.  Neither 
is present in this matter, and the appeal will therefore be 
denied.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to DIC benefits.  The requirements 
of 38 U.S.C.A. § 1318 for an award of DIC benefits are 
clearly not met.  As previously discussed, the cause of the 
veteran's death is not service-connected.  Moreover, he was 
not in receipt of compensation at the 100 percent rate due to 
service-connected disability for a period of at least five 
years immediately after his discharge from active service or 
for 10 or more years prior to his death.  Nor would he have 
been in receipt of such compensation in either case, but for 
clear and unmistakable error in a prior decision, which has 
not been established here.  

First, the veteran plainly did not meet the durational 
requirement for a total disability rating in existence during 
his lifetime under 38 U.S.C.A. § 1318, in that he was not 
rated at 100 percent for at least the first five years after 
his discharge from service, and he was also not rated totally 
disabled for at least the last 10 years of his life.  The 
veteran had a combined evaluation of 60 percent from October 
1, 1984 and 70 percent from January 30, 1997, and he had a 
total disability rating based on individual unemployability 
due to service-connected disability effective from January 
30, 1997.  He died in November 2001, and as such, the time 
requirement for a total disability rating under 38 U.S.C.A. 
§ 1318 has not been met.

The remaining issue, then, is whether either of the 
aforementioned duration requirements for a total rating so as 
to satisfy 38 U.S.C.A. § 1318 would have been met, but for 
clear and unmistakable error in a previous decision.  The 
appellant has not successfully pled clear and unmistakable 
error in any of the prior rating decisions or in this 
decision, such that would have entitled the veteran to a 
total rating.

As noted above, where the law and not the evidence is 
dispositive in a case, entitlement to the VA benefits sought 
must be denied due to the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, (1994).  Accordingly, as 
the veteran was not entitled to receive 100 percent 
disability for either at least five years after his departure 
from active service or for at least the 10 years prior to his 
death, the appellant is not entitled to DIC benefits under 38 
U.S.C.A. § 1318.




ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C. § 1318 is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


